Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 1 of 42

representatives of the news media.

Special mail also includes correspondence received from the following: President and Vice
President of the United States, attorneys, Members of the U.S. Congress, Embassies and
Consulates, the U.S. Department of Justice (excluding the Bureau of Prisons but including U.S.
Attorneys), other Federal law enforcement officers, State Attorneys General, Prosecuting
Attorneys, Governors, U.S. Courts (including U.S. Probation Officers), and State Courts. For
incoming correspondence to be processed under the special mail procedures (see $§
540.18--540.19), the sender must be adequately identified on the envelope, and the front of the
envelope must be marked "Special Mail--Open only in the presence of the inmate".

50 FR 40108, Oct. 1, 1985.

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 2 of 42
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 3 of 42

ae CAR
§ 540.18 Special mail.

(a) The Warden shall open incoming special mail only in the presence of the inmate for inspection
for physical contraband and the qualification of any enclosures as special mail. The
correspondence may not be read or copied if the sender is adequately identified on the envelope,
and the front of the envelope is marked "Special Mail -- Open only in the presence of the inmate".

(b) In the absence of either adequate identification or the "special mail" marking indicated in
paragraph (a) of this section appearing on the envelope, staff may treat the mail as general
correspondence and may open, inspect, and read the mail.

(c)(1) Except as provided for in paragraph (c)(2) of this section, outgoing special mail may be
sealed by the inmate and is not subject to inspection.

(2) Special mail shall be screened in accordance with the provisions of paragraph (c)(2)(iil) of this
section when the special mail is being sent by an inmate who has been placed on restricted special
mail status.

(i) An inmate may be placed on restricted special mail status if the Warden, with the concurrence
of the Regional Counsel, documents in writing that the special mail either has posed a threat or
may pose a threat of physical harm to the recipient (¢.g., the inmate has previously used special
mail to threaten physical harm to a recipient).

(ii) The Warden shall notify the inmate in writing of the reason the inmate is being placed on
restricted special mail status.

(iii) An inmate on restricted special mail status must present all materials and packaging intended
to be sent as special mail to staff for inspection. Staff shall inspect the special mail material and
packaging, in the presence of the inmate, for contraband. If the intended recipient of the special
mail has so requested, staff may read the special mail for the purpose of verifying that the special
mail does not contain a threat of physical harm. Upon completion of the inspection, staff shall
return the special mail material to the inmate if the material does not contain contraband, or
contain a threat of physical harm to the intended recipient. The inmate must then seal the special
mail material in the presence of staff and immediately give the sealed special mail material to the
observing staff for delivery. Special mail determined to pose a threat to the intended recipient shall
be forwarded to the appropriate law enforcement entity. Staff shall send a copy of the material,
minus the contraband, to the intended recipient along with notification that the original of the

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 4 of 42

material was forwarded to the appropriate law enforcement entity.

(iv) The Warden shall review an inmate's restricted special mail status at least once every 180
days. The inmate is to be notified of the results of this review. An inmate may be removed from
restricted special mail status if the Warden determines, with the concurrence of the Regional
Counsel, that the special mail does not threaten or pose a threat of physical harm to the intended
recipient.

(v) An inmate on restricted mail status may seek review of the restriction through the
Administrative Remedy Program.

(d) Except for special mail processed in accordance with paragraph (c)(2) of this section, staff
shall stamp the following statement directly on the back side of the inmate's outgoing special mail:
"The enclosed letter was processed through special mailing procedures for forwarding to you.
The letter has neither been opened nor inspected. If the writer raises a question or problem over
which this facility has jurisdiction, you may wish to return the material for further information or
clarification. If the writer encloses correspondence for forwarding to another addressee, please
return the enclosure to the above address."

[50 FR 40109, Oct. 1, 1985; 62 FR 65184, 65185, Dec. 10, 1997]

[EFFECTIVE DATE NOTE: 62 FR 65184, 65185, Dec. 10, 1997, revised paragraphs (c) and
(d), effective Jan. 9, 1998.]

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 5 of 42

Ekle 4S

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 6 of 42

OPI: CPD/CPB
NUMBER: 5265.14
DATE: April 5, 2011

SUBJECT: Correspondence

 

U.S. Department of Justice

Federal Bureau of Prisons

 

Program
Statement

OPI: CPD/CPB

 

 

 

NUMBER: 5265.14
DATE: April 5, 2011

Correspondence
/s/
Approved: Harley G. Lappin

Director, Federal Bureau of Prisons

pro}
1
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 7 of 42

12. INMATE CORRESPONDENCE WITH REPRESENTATIVES OF THE NEWS
MEDIA

§ 540.20 Inmate correspondence with representatives of the news media.

(a) An inmate may write through “special mail” to representatives of the news
media specified by name or title (see § 540.2(b)).

28 CFR § 540.2(b) refers to Section 2.b. of this Program Statement.

Properly identified and labeled correspondence from an inmate who is not on restricted mail status
to qualifying news media representatives is sealed and forwarded without inspection, directly and
promptly. Properly identified and labeled correspondence from an inmate on restricted special
mail status is also sealed and forwarded promptly, but may be subject to inspection per
procedures in Section 10. If there is doubt whether a representative qualifies, contact the Public
Information Officer in the Central Office.

(b) The inmate may not receive compensation or anything of value for
correspondence with the news media. The inmate may not act as reporter.

(c) Representatives of the news media may initiate correspondence with an
inmate. Staff shall open incoming correspondence from representatives of the
media and inspect for contraband, for its qualification as media correspondence,
and for content which is likely to promote either illegal activity or conduct
contrary to Bureau regulations.

See the Program Statement News Media Contacts on other aspects of contact with news media.

pro}
1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 8 of 42

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 9 of 42

Martin S. Gottesfeld

Reg. No.: 12982-104

Federal Correctional Institution

The Honorable William Barr P.O. Box 33

U.S. Attorney General Terre Haute, IN 47808
950 Pennsylvania Ave NW:
Washington, DC 20530-0001

Sunday, August 11th, 2019
Th Re: Qui-Tam Action (S.D. NY 18-cv-10836-PGG)
Dear Attorney General Barr:
I hope that this letter finds you and your staff well.

I wish to notify you pursuant to 31 U.S.C. §3730(b) (2) of a pending qui-
tam action filed pursuant to 31 U.S.C. §3720(a)(1) in The Honorable U.S.
District Court for The Southern District of New York in case number 18-cv-

10836-PGG. I've enclosed a copy of the relevant complaint. The qui-tam part.
thereof can be found in §V 1M 21-22.

Upon review of the docket, I'm sure it's obvious that there is a bizarre
procedural posture for this qui-tam action. I apologize. At the time I filed
this complaint, I didn't have sufficient access to the statutes and rules for
bringing an:action qui tam. I' m hoping that your office will stipulate to the
action despite the circumstances, but I' d understand if not, and I'd be happy
to argue the matter in camera.

 

I am also enclosing, pursuant to the full disclosure requirements of 31
U.S.C. §3730(b)(2), copies of news article that I have published regarding the

above-captioned case and the relevant circumstances at The Intercept and Red
State/Info Wars.

I£ you or your staff have any questions for me, please just ask.
Sincerely,

Martin S. Gottesfeld, pro se, non-sibi

~ Page 1 of 1 -
Case Lit-cv-1U836-YGG Vocumentz Filed LUAU Hage Loris

 

 

   

Unirep States District COURT

SOUTHERN District oF New Yor?!

18.CV 10836

 

 

 

Wiite the full name of each plaintiff. {oe flied out by Gee’: Office}
-against- COMPLAINT
‘Vee . (Prisoner)
Nook, “S- :
3 y =" Do youpwant a jury tial?
Dowd hubesson Nex No
Se) Wsktce Veh

past

 

 

te the [ull name of each defendant. (f you cannat fit the
ses of aif of the defendants in the space provided, please

‘{4aucite “see attached” in the space above and attach an

 

sheet of paper with the fuil ist of names. The
fed above must be ‘dentical ta these contalned In

 

ry

 

‘@)) NOTICE

{T3the public can access electronic court files. For privacy and ecutlty reasons, papers fled

Individua’’s full ‘or full

Iiname of a person known to be a minor; or a complete financial account
ing may tactude only: the last four digits of a soctal security number; the year of
t and the fast four digits of a financial account number.

 

See Federal Rule of Civil Praced

 

 

é

Case 1:18-cv-10836-PGG Document2 Filed 11/18/18 Page 5 of 18

Cree chad: Neewtic AM, ROLL, whe worded
soln ty fasinls Q7The Wall Sikes Myalsls Send

 

pe Filed; 11/27/1

Qweceta “Tye USS, he gleoks Ee Merkin Gabe SAN
C\erew SNe glen ME) vanes 2 Scere We
oaths Copeu inns Conder Clroresn “MCCS, 0, Feder
SO Reson Clvnm EOP) Kclhs in Malthe
Mo ARS Cows Neo AN. = pendent a Mor

 

Case LI1S-Cv-LUBSe-FGG Locument 2 Fieg 11yris Hage Zar 1e

L LEGAL BASIS FOR CLAIM

State below the federal legat basis for your claim, if known. This form te designed Priearly for
their

 

often brought under 42 U.S.C. § 1983 (agalnst state, county, or muntcipal orina
ee actlon {against federat defendants).

Violation of my federal constitutional rights

dome Shde vivid olds vials
1 PLAINTIFF INFORMATION
Each piaintiff must provide the following Information. Attach additional pages if necessary.
Medss S CoeSad
First Name Middle initial Last Name

, ;
Perks GotsSAN, Medley Hecke Meira, Meche ec

‘State aty other names (or different Sims of your name} you have ever wsed, iftluding any name
‘you have used in previously fling a lawsuit

ESoo rd AIVEI-404, BOCCETH 241925
Prisoner ID # {if you have previously been In another agency's custody, please specify each agency
and the ID number [such as your DIN o¢ NYSID) under which you were heid)

Shu Puasalhs Coushs Carrdimeed Feeder -CRece)

‘Current Piack of Detention

yo Low Gre Cod

institutional AdBress
Wogunta Couag, Qawodds Mac AYO

County, City State Zip Code

IL PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

CO Pretrial detainee

2 Civilly committed detaince

© immigration detaince

© Convicted and sentenced prisones

B Other

 

Fage2

Case 1:18-cv-10836-PGG Document2 Filed 11/19/38 Page 6 of 28

, SUAS \wiue Woaen oppachuelies, Be nn gate Ss sah
e, rly_tnes velba ow alr else & ai oparchs she

  

 

Case LSS-CV-LUSS—-PGG Locument 2 Hiled Lyte Page 5 OF 13

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. if the correct
information prevent service of

Make zure that the defendants listed below are Identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1s ods x.

 

 

 

 

 

 

 

 

First Name Last Name Shield #
Helos Drader WS, Vedad Bursa de Prirons.
‘Current Job Title (or other identi formato
Ban Tod Se. NM
Current Work Address
Niogleto\ om DOSS,
County, City> Zip Code
Defendant 2: Saad, \, Nox
First Name vast Name Shield #

Naows Dept, Dresdor ~ YS, Messhels Secute
‘Current Yob Title {or ather identifying information)

AAS & Chad, Sd

 

 

 

‘usrent Work Address
Ayalon Nbarsns Mow .
‘County, Cty ‘state Dp Code oe
Defendant: “Zoic Teun,
First Name tast Name Shield #

urban — Teeuntibes Comins. Coober

Current Job Title for othe? identifying information)

 

 

ASO Bide Bat

Current Work Address . .

Nous Lea has Yc LNaYaaw)

County, City State Zip Code
Defendantts _NoSeon Q

     

First Namé. iast Name ‘Shield &

Maio Dazdac- PAcedtbes Cormbitusl Cosher

Current Job Titie (or other identifying Information}

450 Ble Baad

Current Work Address

 

Vous Vor eos ode A S007
County, City State Zip Code

Page 3

Case 1:18-cv-10836-PGG ‘Document 2 Filed 11/19/18 Page 7 of 18

Miah to lpa ails Ba. wba sa cu whens So

VaR LLOLY-AUOdO-rbls UOCUMen 2 reo Luise rage 4 or

Vv. STATEMENT OF CLAIM

Place(s) of occurrence: Ma

Date(@) of occurrence: Ne bes AY
FACTS:

State here briefly the FACTS that support your case, Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions, Attach
additional pages as necessary.

Deus Se. oMvorhel.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

Case 1:18-cv-10836-PGG Document2 Filed 11/19/18 Page 8 of 18

©, Durr Wy SlaavEES ncumoany Mra, Wo Mee SIM)

 

 

a a swale saslber

 

Aes me ginpond a oy Wy evidvat Mae

 

 

Ww on uncadtenlled sadlud ol pasede Pes gabe

 

 

 

coats A

\ 5
te esos your ene caus asst: Lys

 

Reds olor oie with Cook tae oc oid tolls Me rae She

 

 

 

Etsene.

S285. rons, Me cell Qoncs, Coussion tnmrles yo ean

 

 

SNe Tai eur SUO\V \ ome

 
 

vege Aus cao ese Shute nals,

 

 

 

 

 

Ais since ee sk litte vee tn She EROS

sone Ns aon

 

 

 

ugha Sa A ow. 2S sto ‘lh Bn An tg.

“he Mxone ai s CodaconcWs Wese. Bud's we

 

 

 

 

   

oe Sead Sem

Gorediencl BIRR COD ino bea a oN ~ sats

 

 

 

 

  

‘ a Ares Dare ware oN oh oy
conchus’ icla Seasons Ae Mossel Aires Ki “no Reina

idoa ke Sea be Sans \ ten Sa inmate ons Sais Sissi

 

 

 

 

 

Aseedaacmn orcs Dave Sen ty ‘lca, yale 3 ok

 

 

 

Ay, Bene Ea, See \pa. Noe Wess ook § ea Se ‘cS

Sisk oe ce beeen Co tretuns Sve Sree abi
cle ONY! Ake x

  
 

 

 

 

§ Mv. civ oialshs — ail

Nexans ake Ss cag P_ Div lonOew we oe ae eu 2S

iDronord Soy Sees Grd erschemed, “T \wcke Was (endelia

 

 

 

mERnr | SHLEA NS ee i ches joe SWUs oe.

 

Divds She ehaliha cane CBS conpectiue Sos mY res

ANY, ON \: ach w

 

 

 

palo sais “Snain 2 wn We. SHU Wu oS" Kee

AD Mo baothver gests « Corkgoedy Mindset un Me babs

 

 

 

ESS S*ENsel Reins Coen),

we ween anise oe

 

clk - Aneto ue Os) New Re A My Soler’): em?

We pei sf ON \ Mas sedbonse ll aw NIE \ len

 

 

 

 

ieecsants) Se gluse aks Wan SUM) cs. mee anes bs,

aay 2 ale Wis ohuitis Sos Due

‘alls Gon sarc] edu \ aise an Wee Suto, Mer a8 XY :

 

 

 

Ree ue ME REDS & N\ Beadin oe? he

dustales Sow ses ay Soteean GAN sh Nove = vn,

 

 

 

 

AS CER LS Ms ak ee = \e aon

 

DEES _Gosongg avuss oe MS, ce ssolle RAGS ts 2 a Be

aly teas Me stusnthcan D> Wks pollicis ASA

 

 

 

 
 

 

 

“ewe, Sw wands Mat “ Sal C

 

ie neta

 

 

 

 

   

 

we AS ~ 4 Pee Case ais ike A S

WR. On dk Veeck ane ndeou' eo caeker muss Surcl

 

 

 

Mise Das & sal
Anny os Wak hy z \ne

iO. Bee oy Wo NS
ok ote an oe

 

 

age z BA oi sons Aigs: wWS\an,

Ale $ Wate soa Se e Vo Mae wns More

 

 

 

1 Ske x ig AS A Ms nppartas a Xo

 

a Unk Sos Asa BR yu Ww Sig Moe,

amdale ba Soin ne uns Wu se Weeks, SANA suche wes av

 

 

 

  

* Neogven ts. Nelyalenn Weiwhar oot Seeppens

 
 

ah i \rnads cietdctoe be V2ee Sanaa Covel ast Casusioel

ay mks Acs Ne re as Lee Sather S shes 2 Sleek

 

 

 

 

 

Sax 4a Wwe sods CN ere. anccate \eshes Shy Vy

rumishmnte os rel As ig stn Dae Pooratn tant Kael

 

 

 

 

 

  

XX eek — AK, Reman he plank Padeots Moo ‘Shvsat ~

Dosa Se Scelpenshe, §

One a Anon esate’ ‘ees le ok
Cae ems ae x8 Bing Jed, eppenta bard

 

 

 

 

   

Cra ohons

  

  
  

NES oy ohne & we we raver: Vue Ws dors!

 

 

 

 

Moons ‘ Nssconce si, We Ao RA agp hee Vit Canc

 

Dywkasion We ex heck or well Wee S fa AN “

 

 

 

«5 wich
_ opie 2 Wieda sie Gomer, BAY ES Sah 108 Chet
_p. a. Swe
Tih. Temidls Or uae ceeds debs he Sekbe,
© BA les As was Plead oa] Bea Speci Nous! wk
e oc Qo Cocnasse Me AD ‘\. AA Mas Mae —
oS lease’ Grek eae. dts Se SAO ea Raserbade big
ber Cun hs hey aee dh 2 Wy gas Saute exbtue io Mw ud
Erle Usa Ss We SRA LNCS SAU cs Mh

Z_[ msde: GMS oo, Noe .

! 5. My ut? sac Langer wy hy ¢ cal ae ky
“ Medved Rasen oe Piacoa Cegpey ows A tse Bienes
a Nw Soive sens ice YA a Xp yy.
on “hele She ERDE salen, inmdes sso or
D. Tndia Ba, icing ce Nhs SAU a so KCL, Vir
Y Ne. o extslence Soe 3 ae cass Pug, AS Bo,
6.3 [wes ae Nesheios 2c \bsany ananshe mga
NS yen Wis. Fyae O8N. AS ade a “SD sinks es hon,

os Gee mont oS Oe wp Nghe Mure shake

nore AP WS ude Wrose hoa ta SY oe cine,

ona 0.8 ws mandre SONA. GL Be cynanthat ywmskes 10
~ Ek By LEI

 

 

verge Aleks a Se aoe nl Sw ohh

 

 

= Feds s Page & PA

 

 

 

= Kade = Rage 3 oe a=

 

~ fe Ryle i

 

 
 

LAS LLU-CV-LUBSO-HSG Locumentz Pied Liye Page ¥ Or 18

Sane ar pe Nhe Weck obs on Subic Ven Wo evertuc’s
« ond\ie Son SAY Na INC San sdorclion sedis Mee
g oredleats Sasias a ganz we Nek WAL vas, Yo. Visa

 

ck Shea Nasuiese shat CAV ak LAN hw We. Veahy

 

 

 

 

ac Wont.
ea omakssls Nc

AS “Set Soe ae rota sh

Ne eo Wank Sac itvode Wis 43 Lie

te Aa a Wace ~ WMvecnes = Le he by ‘\

nA Sa ae Nepedimunte Sasupeates Gelert Wocamibe ou! iN
dese se Yh ants bn Dock on Me: embers

 

 

 

BAe, BOA ss: csi Danas oS Wee Sheonarbsbws, dis

 

 

AY ons ey ote SAS ove ce Nou taal roan, Ne

Seaore can shh ceean

 

EWR. PM. Tas S

 

 

Shi, ni Wes ssa AS ysheus \ serene Sees ah?
Nelo ce Lea she Sesnggyet he an
Pbaadens We ghuctierataasShs kengecie 80
Ss Noel cols » \n un Noten AW ok Ree

 

ve Lp

ps “x 3 i COAG, & Ses. gntnvieos seh addon »

 

|

|

|

ST ee ed acts Beton clgce qemu x —

 

 

 

— gerby posing 0 Westwre Qe Lackibin =

 

; Mg ce aun She. glsan NP vee sacs OS Soy § AS t

x
oa vanes ConnpenmnisoN la, oan $ CD) savado de

hee adkindebig2 ’ aA Ms eww Ye

  

 

1/27/19| P

 

Ra. ta Rclua Doak on Sie ua grapes be Lally

 

te

|

 

dd Wr Asomotinads Bic italien Gouna wrt
= Feds > Page 8 x 4 =

 

 

 

 

 

Case 1:18-cv-10826-PGG Document2 Filed 11/19/18 Page 13 of 18

hconttnc wala ¢. tito: Bbc es cere beans
4S. fe ee ca Coden ok
Ne plo $E> Gemerds oo \ oN eek,

cease GYD

CSE AU CV-LUSS0-Fo& LOCURIENLZ rHeO Lungs Page 40 OF 18

uneys Sige tucte gasalsuad Sishaess ale. Qucliivbed uelnendble

sy

© Yop tune Suncor

 

— The LaRue croestedl Wareencdl MOEN

 

SAE, She Riche \sa \AAS eh Dunshucls von —

 

- aay wt Nhe Waadsh pemdite SP Basen Bang Se he

 

 

A sine Wns Coals bindly= ockebl sxpmision Je

 

ake aah Ws anaes: Sheil Ne eke SEER

 

iS. Qreouna SACSESS, ee VAs Me Bank. s xe

 

ode Fes ee re eS Wee. ose 0,

 

Ss abs: Ny fac on Ns eon

. ie Bombs, ge Net
7

 

 

e
Qanstos : C sass ghee. cA a oi mu Sepals

ee eas Wo cca Nears Mesa sO

 

cusede
ccagtea SS, Men alae ines

 

3 “ ete 8? a
Msgs cad Boole

 

De NEL ited Ra Oyeadooden kn
ee ¢

 

Jenceroun Meeceriee acer’ posted
SAcinees

 

AS ey SS SCM ae? wen

 

 

Senicd Soo sida Ys seal AN peda, Mwy Over ued be

 

Ae CEE Bio.tn, be Qllon Ginns ee Ws Bales

 

  

\ ess Ms cove 5 dds Ye A cam Sone ot She ew?

 

 

so, Ww td ve on soe YS Nat wy Ree Xs

 

 

~ each Rally Soe ele Wy went

 

Vic Ty, Reicrsslinnds Sechureclsasihn Gakidhe tate eee

 

 

we Nester hss Cee \ The Mode. Wow A Coss.

 

Rae CilBbcun Loads eile, = Gesu Vea Th

 

 

ran Ratlow Stony oad aisha Nad a
Me

oe Wee
earnna mics ye Shoat Qa os daunen Ms

 

 

 

 

| = Ea Ry CAS

Case 1:18-cv-10836-PGG Document2 Filed 11/19/18 Page 14 of 18

 

 

 

 

 

Document 101-6 File

 

 

 

 

oy as
LIN

 

 

 

 

 

 

 

 

 

 

 

 

— SF
A. i INJURIES:
Jit fyou jured ft of these acti your Injuries and what medical treatr
oO if any, you required and received.
wy
ee
Ww
©.
sh
1

 

 

rn
hy

 

 

 

 

 

Case 1:18-

 

 

 

 

 

 

 

~—_ Feels + Cage Ae 4 —

 

VIL RELIEF
‘State briefly what money damages or other relief you want the court to. order.
A. Wak Mon hula hugpca te ougnne alee tn the PROP cus iam
W Recomas J? AMA Be ond ah gests Yn poes onan Ne. sud
Dag caus sacs Seumbony Lae fiom enn ae pocsenbehon j Gre. an
3. Saks Men Seages felis Ne sock des eso) popes
erpecistin Ye Gasser OAL sg Wok Nhe ERNE, HAC sab USING,
gids oilers by DK CER 38 SAL cs Sud. Moy Sd SEOV, San ONG
HAD), od SAD. 29 os woh onthe A SR, Ui cud Bl
he Reanbe bO Ns US. Contthbana nts bebal. ASM, News fork Cansl bon

 

 

Pages

Case Laetv-Uss0-rOL LocuMment 2 Pied Liiwae Page 14 OF 1B

ovvars Node Rane, Store quand
inv Nse on Ve. Grete Ws Senos.

 

we edly: OC ye wher’,

Seudbson Wyedatat Sw SARS AAS

 

csSael Yn sommes iodtda Noe Ved CHR Neenah Siena

 

nY Snencbtanss, Rew Ales, Mis ches

cond on Widlesen

 

 

 

SAMA S ae Lays Wie predns Jaerne ae
eatliccllue seni cose Ne \e ph AN \asare bee Lisi Sous

 

Nereenn ene Donncenees *

 

AR We aks see walls: anal Ss a nepackes Be

 

Ais Mesorine tore ants st op AO Newapentna y Maddon 2.

 

7 Ss advshs sad

 

es shot Jy Me, an slope sath “u aot chee Mow 1 hs,

“SAA Se DD,

aa in Noe GUO, Eiken eho cussondlly Aeasc She
\ Was, Etat sitpbs Seagal

Sosade et

Fadesbane Rathi Shane cus
Qu? ann IN Ana ae.
aT gies Yen te

        

 

 

  

 

 

 

we gshve. nw We maniacs.

 

 

DAL. KiB ae soe

 

ot SS hs cw
ody Wee ps Micabtan he We

 

 

MW Waden Park oa’ clsedier 8 toes ves momo

 

 

 

aes

Rijs Magis Cdsbvor woe wo

a Kime ts Moy

 

 

soe AS \\ein arn Sched bya Gucss aces

AC

 

aot

 

 

 

~_Feds> Page 1B q—

 

 

Case 1:18-cv-10836-PGG Document2 Filed 11/19/18 Page 25 af 18

VII. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, f czrtify to the best af my knowledge, information, and belief that: (1) the

complaint is not being presented for an improper purpose (such as to harass, cause unnecessary

day, or needlesly increase te coat of igaton) @) the chs are supported by existing law

orby
identiory i i

reasonable oppartunity for further investigation or scovery: and (4) the comple otherwise

complies wilh the requirements of Federal Rule of Civil Procedure 11.

 

Tunderstand that if] file thece or more cases while Iam a prisoner that are dismissed as
frivolous, malicious, or for failure to stale a claim, I may be denied in forma pauperis status in
future cases.

Telso understand that prisoners must exhaust administrative procedures before filing an action
tn federal court bout prison conditions, 42 U.S.C. § 1997e{a}, and that my case may be
dismissed if Lhave not exhausted administrative remedies as required.

Tagree to provide the Clerk's Olfice with any changes to my address. 1 understand that my
failure to keep current address on file with the Clerk's Office may result in the dismissal of my
cose,

Each Plaintiff must sign and date the complaint, Attach additional pages If necessary. ff seeking to
proceed without prepayment of fees, each Blalotifenust alsa submit an IFP apptication.

 

 

© YaaeAA AS, Pee
Dated Plaintiff's Signature
Mocs Sg (olGAN
Name Middle fnltlat Last Name

 

Bie Sc CaS
Prison Ad
Pagnalde Cody Boay

Cédinty, City

S MA ha3co

State Zip Code

Date on which {am delivering this complaint to prison authorities for mailing: Kray, AWW DOL

Pageé

LASE LUB-CVLUdSD-G Document Pied 1119/28 Page 1Z or 1s

Neudk FROP oowkice Mtoe Shee peyastey SodsDan fade adh:

 

\seetlhe’ \o a \eky Sac oWncks \ Ae

~ Drendede= elade

 

 

 

 

So sp feagediny Ws etanneriec Gus Vs Seal rele
QZ ntending & hen Seda C MCC an to Lens wadilen' Mu
Nato, odie wash en supe ohns, on Wy sods ‘ Nes \yon._

 

Ye FROE sonata Wes Stones oe Wen 3 a

 

prddig Naan Wena WeleeTehues, in Mir Be peated

«Whee

 

AWA, s2nen Neccndd No lhe, Wess vrctinten Vis an Rens

 

ens, An ok Nene Bx PROG Sw x esace ot yr tnuales

 

We duck? VASE ~Sewachoes Neraus)

 

capaaliccns 52 Ne even Yoruw oer Bisccnsa tee We

 

NSE \w ‘ita brand 3S SB nek bs We an Somck. Nn

 

Ne. gad pagans Nesaalac Seance

 

23: Tac Sos No Sto ctone: Weg ules on Me

 

ME aso lemag cas Comaleant quder Bivens We

 

ul ond Ss shou Makes sight unis Nebel Ao?

 

 

 

“is Noa dody Dhcke, Croabilalsen, Soacfadly ke nde
cess, She he 88 Sy SoS AA. were Asn stalhed.
Ws Wevsusey 08 Ren Beak A lacks, Me Wake

 

Sy

Adler A ge > Meret nar, A\e Ans \ z\¢ ml

 

Kesoveces « daclsinn oc \tmat nceans wits Ute: ean Gres

 

oo cok as a \us \ expestve \pes sist Pwiwdlsos

 

Ae Satin Oleh Atha Neds Sousa Whe glade

 

vate metesiess ton epudde cages, ou be

 

oma demd atiaon Ww RUEAAS 8 bs wang Vhs.

 

  

of AS, ~ Ne ts seats, gales

 

Crane walk oe end Se © raglan 2 Ns SS ke cas

 

 

= Vode > Done Soe Am

 

 

 

ek As

Case 1:18-cv-10836-PGG Document 2 Filed 11/19/18 Page 16 of 18

 

“La Uaidna/ ate” A Tow #7 EiCuartol Quasted AL ZG

 

 

ata (2) Pe sero em ingen) (Eserta sot gd

           

 

Npebp Boeveas. Chua co
oe ES Se oe eee

 

 

Hmph the C18 Pe has
isnt ase edi 5 ae. A not Fitndie

Ae Meu ble din. phd fet
a ie ~ A tena.

 

GP
 
   

 

eon

Ota From enide to Pricon Wher El Chopa i nenecoralod
Yd) can read more about the SAMs program here. For the rest of the
fails of my pending Htigation, you can read the full filing at
FrepMartyG.com.

i *s virtually im>ossible to prevent inmates from seeing other
(ry: Yor may part, | was regularly paraded to the 10-South medical
exam rooni during my 81 consecutive days in solitary confinement at
MCC NY, and I shopped at the 10-South commissary. When } caught
@Dhpses of El Chapo being moved, f noted his unassuming appearance,
as about my height and weight, and I’m 5-foot-7, 180 pounds
viously, though, I weighed less during my hunger strike).

aye £] Chapo arrived at MCC NY, the staff appeared to be doing
evgything they could to get him to roil on the rest of the Sinaloa
Opsitel and especially to try to get him to reveal where he’s allegedly
GiQing $1 billion or so in assets in Mexico. The prison transferred
Spdnish-speaking staff to his unit in case he ever let something slip in
tak native language. This also seemed to be part of a “good cop, bad
gy” routine. They vacated the cell next to his in an apparent effort to
Men, his conversational options. They seemed to hope that he'd get
ely and decide to speak to prison staff.
pai y 0 Spr P

Evga within the “SAMs” program though, £1 Chapo was subject to extra
precautions, While every inmate in 10-South is also on a status called a
GQurenant hold.” which requires using a lieutenant and two lower-
king correctional officers to move them anywhere, E! Chapo was a
ree-lieutenant hold,” meaning that three Heutenants were necessary
ove him. Finding three available lieutenants was no easy task,
which meant that moving El Chapo was always an all-consuming
process,

The facility itself is trash, with cockroach-infested meal trays and frigid,
leaky cells, One inmate resorted to drinking from his toilet when the

 

an

 

Martin Gottesfeld

February 3 2019, 9:21 a.m,

‘Tha high-security federal jail known as the Metropolitae Correctional Center, aar Foley
Square in New York City, an Jan. 21, 2017, Tho facility hos housed some of Now York's highest-
Fisk fedexal defendants. Joaquin Guzman, the Nexican drug kingpin known as “EL Chapo," has been
held there since January. Photo: Karsten Moran/The New York Tames vin Redux

 

annie

wna

(ada From maa te Prican Whore Eb Crapo be locarcoestnd
water was shut off. (Its sister facility across the river is now the subject
of public attention, as detainees have been living without heat.}

in my lawsuit, I also describe how, as a member of the press, my First
Amendment rights were violated. Among other things, MCC NY and its
warden refused to ict me send sealed media mail to Rolling Stone,
which was profiling me and my case, as they were required to do

by federal reguiation. According to them, Rolling Stone didn’t qualify as
a legitimate national news organization.

Here’s what I think they didn't want Rolling Stone and its readership to

 

 

Drawing: Courtesy of Martin Gottesfald

The above is my hand-drawn diagram of the cell where MCC NY houses

 

sha

sn cH nO OY FOO YD IR Oat ana
Editor’s note: Martin Gottesfeld is currently serving a 10-year federal prison
Sentence, convicted of a cyberattack against Boston Children's Hospital, in protest of
the facility’s controversial treatment of a young girl in its custody, His case has

been profiled by Rolling Stone magazine. During a period of his confinement, he was
housed in a unit adjacent to Joaquin “El Chapo” Guzman at the Federal Bureau of
Prisons’ Metropolitan Correctional Center, in New York. Access to the facility is
severely restricted, and this is the first account of the conditions surrounding
Guzmdn's detention during his trial. See FreeMartyG.com for more on Gottesfeld's
case and background.

At the tail end of the Obama administration, I was
locked up a stone's throw away from Joaquin “El Chapo” Guzmdn at the
Federal Bureau of Prisons’ infamous Metropolitan Correctional Center,
New York, or MCC NY, in downtown Manhattan, where Guzman is
currently being held during his ongoing federal trial. I was there
writing and waging a hunger strike when EI Chapo first arrived. Much
has been written about El Chapo’s triai, but close to nothing about the
conditions of his confinement, as the security around him has made
access off limits to any journalist other than me.

!'m an imprisoned human rights activist and political journalist
focusing on protecting institutionalized children from common tortures
in America like these:

 

4157010

ane

Dotats From nak the Praca Whore £1 Chap bearencaled
high-profile inmates like E] Chapo. | made that drawing as f was standing
in that cell myself about two years ago, but MCC NY wouldn't let me mail
this diagram to the press.

My proximity to El Chapo might also explain why the prison wouldn't
let Rolling Stone or Wired interview me in the prison.

Some inmates, however, saw at least one benefit from the alleged drug
Jord’s arrival. Once he was in 10-South, the kitchen served his unit tacos
for

  

ner,
We depend on the support of readers like you to help keep our

nonprofit newsroom strong and independent. Join Us ->

RELATED
eee NS — Freezing Federal Prison With
eee BOSS Viclous And Brutal” — Life lnside ie son

      

ey gore,

Police Make More Than 28 Million Arrests a Year, but That Doesn't
Mean They're Solving Crimes

Prisons Across the U.S. Are Quietly Buliding Databases of
Incarcerated People's Volce Prints

 

 

EH ena oF wn

Congressional “Hearing on “Child Abuse and Deceptive Marketing by Re...

 

 

T'm currently suing the Bureau of Prisons and MCC NY for both state
and federal civil rights violations, related to the conditions where EI
Chapo is held, and I'm exploring class-action certification. My lawsuit
against MCC NY offers a new and rare glimpse into prison life in the
solitary confinement cells that E] Chapo has now called home for nearly
two years. Besides simply recovering my fees and costs, however, my
goals aren't financial. Instead I'm asking the court to force MCC NY to
respect human dignity, the First Amendment, federal regulations, and
other human and civil rights.

There’s a lot of mystery surrounding the 10-South unit at MCC where E}
Chapo is being housed. Much of that is fueled by the effects of it being a
“SAMs” or “special administrative measures” unit. As such, the inmates
aren't supposed to come into any visual or other contact with other
inmates.

Even magazines they receive in the mail must be prescreened by the FBI
for the supposed reason of intercepting hidden messages. Outbound
communications are similarly restricted and monitored in real time.

 

 

Dota From Inaida the Prison Whore El Chapa fe Incorcaraist
‘What Sean Pena Teaches Us About How Not to Chat With a Fugitive

COMMENTS

 

The comments on this post are now closed.

 
 

COMMENTS (18)

———— Fitter «

 

And why is everyone only talking about Mexicans and Mexico? Drugs come from ail around the
world. El Chape is just ONE of thousands of drug traffickers. Even with €! Chapo out of
commission drugs i continue to pour into our country, because if it's not Ei Chapo it will be
someone else to take his place. The war on drugs will continue for years and years to come just tike
ithas for years and years already. Anyone who thinks El Chapois solely to blame for the US's drug
problem is ignorant,

 

Respect ce Share 9 Report

WTF 1 mon

 

@GregS This is exactly what I've been saying also. This is insane! How is it possibie for this to be
happening? What's really going on with our government to put him on trial in the US for erim zs
committed in Mexico? The US doesn't even want illegal immigrants here and here they are
extraditing him and assuming respon support him atong with other imprisoned
legal immigrants {if he's found guilty] for the rest of his life, smell something fishy going on...

 

 

Respect ce Share PF Report

GregS 3 month ayo

 

Would it be legal for Russia to come over here and get Hillary and take her to Russia and have a trial
on ker, that is what we are doing to Chapa, we have no sight to have a triai on him when he has

 

me
 

esr0n8

 

eee ee A Um rHRARL TE A HOA tN

ever Deen in ims COUNTY nerore. 1X18 true tT aTUgS were IegalIZeD thelr WoUIa De No arugCartels,
there would be no maney for them, there would be no need for 90% of our FBI agents, prison
guards, prosecutors of federal judges, let's send them ait home, we are paying them about
$200,00@ each a year, let's balance our budget, let them get a job hetning society.

2 Respect, cx Share PF Report

 

photosymbiosis 1 age
Suggested follow-up story: Inside the Luxury Resorts Where The HSBC Bankers Who Laundered El
Chapo's Money Hang Out,

 

15 /feb/4! fi {
drug-money

“The bank was fined more than Wachovia, a record $1.9bn. But this was jess than five weeks?
income for HSBC's American subsidiary, Brever deemed that HSBC should not be prosecuted
in the way that a back-s:reet dope-dealer would be; there would bea five-year “deferred

CO hosecution"
+

‘The bank announced that it would “partially defer bonus compensation for its most senior
ors during the five-year period of the deferred prosecution agreement” ~ ergo they'd be
numerated with slighzly tess than usual. Quch! But what HSBC did was notindictable.

nd not just that; Paul “hursten, the man in charge of HSBC Mexico for some of the relevant.
iad, was promoted tp become head of gfabal retail ona mull
oe the chief executive of the bank throughout its service to Chapo Guzman's cartel, was

 

pointed to the British government”

Ris ust the tip ofthe story there's also the role Loveta lynch and James Comey playedin
(2luering for them ~its sovoace corrupt.

ARespect

Oo)

cm Share F Report

 

a piece seems a fantasy piece. He was in the same tocation. Beyond that, this is alot of nothing.
Gibdsferring Spanish-speaking staff? Huh? Check the roster of any metropolitan corrections
fattfity- lots of staff speak Spanish. Interrogation? Thatis done in the presence of lawyers,
he¥e are 16@ inmates on any given day in that facifity. | am sure any one of them has his gripping
‘werdion of being locked up with £| Chapo.

eect

 

co Share PF Report

rst Aen toon sebondesreeb nessa we

F

t 101-6

Cc ‘Doo From tri Ine Prison Weta Chapo i ncacocoted
goes inta evading law enforcement costs a lot of money, and those costs are bumtinto
the price.

Full legalization (wi igned to keep the price high)

 

 

lower prices, which would aiso have other beneficial effects such as some users no
Jonger needing to commit crimes in order to afford drugs.

1 Respect em Share fF Report

Docume

Graced 2 wonths age

(83 atticte.

[tiga disgrace the way priconers are treated in the US, hopefully the tacos helped.
Cree of kick with yourcases.

3 Respect eo Share F Report

6

obvs % montis ago
@ Et Chapo is not treated as badly as Justina Pelletier,

ebppocet
1

cm Share P Report

18-cv

Case 1

sane

 

catrierwave i sient:

 

The attached article may seem off topic untit you get to the fourth paragraph,

bttps//www.ruby-sapphire.com/burmese_politics.htm

 
   

My question is: Why aren't all cur good and honest civil servants,

. FBI, etc.), who participated
in ing of drugs to fund their i

ig the cell block

 

 

As with the author of this articfe -1 no tanger have faith in my country, The government nor the
“good people”.

My" wake up” started during my first tour in VN in 1966 @ L8yo and has only progressed since.

 

The hypocrisy is not only appalling but DISCUSTING.

3 Respect caShare PF Report
Midwest { month ago
Poor &I Chapo-

Respect cmShare 9 Report

Tom_Collins 1 so: red)

 

The American political right (and Obama supporting neotib corporate/Wall Street whore

care about the Constituti id PI , including "innocent untii
guilty" when it's expedient, ie. suits them politically or personally. Their moral cefativism an this
and other subjects such as torture, moral hazard, and international law partially explains why
we are where we're at as a society and culture - bread and circuses as the country’s humanity
and infrastructure crumble. But hey, at least the rights anti-safe space, t guess.

 

 

1 Respect eo Share PF Report

 

You think he is going to beat the wrap huh?

Respect caShare fF Report

Tom_Callins 2 i

 

‘rap

 

one

arero19 fp the Fodorst Bureau of Prana Scamming Yaxpoyom Wills Bansion Syston?

TRENDING w

Is The Federal Bureau Of
Prisons Scamming
Taxpayers With Its Pension
System?

J AoeGeis 0 Mad ta Daly
Wire Reporter That She
Actually Breaks the Law

 

DIARY / MARTY GOTTESFELD /1 Posed at 49 pen an Murch 10,2019 by Macy ‘Media's Trump-Level Scrutiny?
Gotleteld
3 Poor ile Mord betty
EI Share On Facebook = w Share On Twitter B® fanan Adu erifyte
‘Transgender
‘The Open Secret That May Have Been Siphoning From Your
Paycheck for Decades A Patt in Casey Of Yow Med
The “Release The Mueller
Report” Rally.

5 AOC Responds to rican of
Her Fake Southern Black
Accent ond She's Not Happy

 

Judge Designates Anthony Weiner
a Level-One Sex Offender After
Release

 

, kee

 

RedState POLL
Will you fight to defend America and the
m?

CNN's "Chief international
2 Anchor” Blames Fox News for the
New Zealand Shooting Because
Reasons

 

Sonate

Ty antodg your ermal anc waling in ou ped, you ate alka subecroing
Staite Morin Oseiog smal neenttes, Vu can urease story Un,

 

 

Respect ca Share Fl Report

 

Dysnontia | month
Regarding £lChapo, violent drug gangs and cartels would not exist if drugs were legalized, so Et
Chapo is the fault of the U.S. government and the war on drugs.

And regarding Gattesfeid, he was absolutely correct that that young woman was being tortured,
and he was absolutely morally right to try to do something ~anything- about it.

1 Respect caShare F Report

 

rubbercow

aga

This argument always amuses me,
Since there is a demand for drugs, others are somehow forced to produce them?

Doyou assume that Mexicans, for example, are just mindless automata only capable of
responding to stimuli? They have no agency? No independent intellectual capacity?

| would also like to see legalization but the argument that the market in the US is the sole reason
for the existence of abject tawtessness in Mexico is simpie minded.

1 Respect ca Share FS Report

 

Tom_Coltins 1 ago (Rested)

‘Since there is a demand for drugs, others are somehow forced to produce them?

Taking into account the necessary contextual and market information to address this
question is 95 i ingit. N bh i

ase part of it too- and crushing, generational poverty is another part of it. The fact that these
drugs are selectively illegal also makes them very lucrative. {which is not to say that tegal
opioids are not even more lucrative, hence War on (some) Drugs.)

 

 

Do you assume that Mexicans, for example, are just mindless automata only capable of
Tesponding to stimuli? They have no agency? No independent intellectual capacity?

 

In light of my first answer, k these questions are moot. But it comes down tothe
different applications and ethical interpretations of law and justice that the United States

 

 

4972019 |i tho Fodecal Burony of Prisons Scamming Taxpayora With Ii Pansion Syste?

1912

‘You see, when I first got to the Federal Bureau of Prisons *,
MCC New York is curiously located in Park
Row, Manhattan on some of the most i
in the world, it seemed that nearly

  

   

 

 

PolitiFact Reaches Peak
Ridiculous With Latest Shark
Jumping Fact Check

rar Mente

, there’s been a sizable list of wardens al that facil
in other places in the Federal Bureau of Prisons
(FBOP) system, who retire a conspicuously short time into
the gig before collecting lavish
which appear to be derived in an unduly disproportionate
extent from the paychecks of the taxpayers.

 

 

 

 
 

Here's how the system works and whut perlraps nevds to 5
change. Police All Over Texas Engage fn

 

Hilarious “Back the Blucbonnet”
Like mony pul n systems, the yearly Challenge
retirement payout for a given worker al the FOP is not redon hone

 

actually based on the total amount, which they paid into the
system across their entire career. That would be fair, make
common sense, and, one would hope, lead to the fiscal
solvency of the pension fund, at least as long as it’s properly
mannged.

  
 
 

Instead, the yearly payout for a given FBOP retiree is based
i s of salary, Once ay: is i
‘encommon in the public sector and it often leads to lavish 5
golden parachutes, which have frequently become the ‘The View: Dem Presidential
subject of public scrutiny, especially when newly-promoted Candidate Seemingly Endorses
$40/Hour (Industry Specific?)
Minimum Wage as Joy Behar
Coos Approvingly (UPDATED)

     

 

 

collect far more out of the pension system.

However, for its favorite wardens and other high-ranking
Federal Bureau of Prisons appears to be taking
ist one step further.

 

Sater Tons

  

ensive parts of the country, like for

 

So, perhaps it shouldn't come as much of a surprise that

many of these facilities, which are also money pits ina AOC Need Some Smelling Salts?
multitude of other ways and which have frequently proved ‘ecto
very problematic for the bureat to operate, tend to see

2

 

lays out and enforces. ¥ Hid
get tens of thousands of people {if not more) addicted to them - so long as you're a US
Govemment-approved pusher with the right king of $ and connections/lobbyists. That is a
perfect example of the rampant corruption endemic in modern United States, albeit a
different “looking” kind of corruption than what you see in thitd workd countries.

 

However, lam often shocked by the levels af depravity and savagery that the Mexican cartels,
engage in and wonder whether that could happen here with the right economic conditions
and governmental corruption, or whether there is something unique to the culture in some
Latin American countries that make this happen. That said, of course it could happen here.

3 Respect caShare 9 Report
Bysnomia 1 wonth ago

y: isnt
about supply and demand (Tom C1

 

agency. itisn't even
ins makes some excellent points though.)

 

 

‘My point is that criminalization pushes drugs (at least those drugs the capitalist class and
their proxies in the political class have decided to criminalize) to the black masket, where
producers, distributors, sellers and end users have no recourse but violence to settle their
disputes. And since there's so much money to be made ia the illegal drug trade, and since
the entire industi legal anyway, it draws the most ruthless, amoral operators to run it.

  

 

1 Respect eo Share FS Report

Yom Collins 1 sonth ayo (sited)

Agree with most of that. ido come from a business background, however, sa thave to
acknowledge that it’s indeed supply/demand, If Americans didn’t want so many drugs,
and the US Government didn't strictly limit some of them including pharma) the value

Id b gin it forth legat pushers tk
Perdue Pharma).

 

 

tawhich sense, one effective, albeit perverse, way to drastically damage the cartels’

be for th to flood the heroin,
cocaine and meth, as we've seen what that's done to marijuana prices in places like
Oregon and California,

 

1 Respect ce Share P Report

Bysnomia 1 sor

 

 

Yeah | definitely agree that the price of illegal drugs is severely inflated, which is why
‘there's so much money to be made producing and distrouting them. All the effort that

 

anne

Inthe Federal Busou of Pane Scamming Taxpayers Wah a Pension Syeten?
wardens who come from other parts of the country and who

stay on the job for just long caough to max out their federal

peusions.

 

shortfall in any Ponzi-like scheme where the withdrawals
will exceed the available funds. For instance, how much of,
any such difference has been siphoned out of the pockets of
taxpayers and for how long has this been happening?

My team is issuing federal Freedom of Information Act
(FOIA) requests in an effort to find out.

Farther, the timing may be very good to ask these questions
now. Very recently federal prison reform was the subject of a
Tare, successful, bipartisan bill which passed both houses to
seemingly thunderous applause emanating from both sides
of the aisle and that was just before ineredibly poor
management at the highest levels of the Federal Burcau of
Prisons and its Metropolitan Detention Center (MDC) in
expensive downtown Brooklyn led to yet another
homegrown humanitarian crisis in one of the weulthiest
citics in the world.

Somehow, an clectrical fire led to a weck-long blackout and
loss of heat and hot water during a cold snap ia a vortheast
winter, It seems this was only possible due to the blatant
disregard of years-old calls for random, unannounced

 

thescsion.

Yet, despite apparent on-the-job performance like the above,
Warden Herman Quay stands to retire with a full federal
pension which may have been enhanced by gaming FBOP’s
retirement system. Did he deserve that job as a warden at
such a high-profile facility? is he competent to handic it?

 

Or was Warden Quay moved here for other reasons, leaving
the inmates and the American public to pay the price
through blackouts, tax dollars, and the tarnishing of
America's image abroad when it comes to humanitarian
standards?

The author, Martin Gottesfeld, is an Obuma-era federal
political prisoner and conservative journalist. tte wrote
this article in “the hole” at MDC Brooklyn, into which he
was thrown upon his arrival at the facility on Friday,
February 25th, 2019, ten days after the oforemuntioned
blackout. Warden Quay now claims that he is keeping
Gottesfeld in “the hole” due to so-called “security concerns.”

 

 

 
 

 

 

 

 

 

 

 

 

 

 

. &
Case 1:18-cv-10836-PGG Document 101-6. Filed 11/27/19 | Page 14 of 42
: . oes Tr eg Ae oe :
a : O- OOM :
s=S—[y rokes
> Semen : o 4 ple
|S Bee _ fc co es”
J 3G Hs Bx ae
(3 Soka sec!
i “n le | CUOnREG
ER See TPA yp Cac
: EEE aly Zoo aN OS
as EO ge pe
i 3 =F PSS oe
Bel == POO DO: Be pet
iO =m () Ee Qos tees Qe
! oS» is oo. 4 :
SN i so
——— i a
4] eg.
A Pos
“aber oe
3

  

 

eg Wel
SyOl-~RbZLO

$3je19 payuny

L000-0¢g0z Da ‘uoiBusen,

 

MN SAV BluealAsuuagd gg
“uacg Aawony ‘SN “YOH

 

(8861) 99¢ sa £87 *yORT “A. uo snoR “6r07: Yat ‘qsn8ny ‘ kepung

 

SMBS SAREE AAA

4/6/2019 Is the Federal Bureau of Prisons Scamming Taxpayers With Its Pension System?

However, there are reasons to doubt Quay’s word in light
of the dishonesty demonstrated during the blackout, not to
mention his likely desire to keep his pension despite the
millions of tax dollars which may be spent on the lawsuits
originating during his tenure.

Warden Quay did not immediately respond to a request for
comment as to whether he plans to reimburse taxpayers.

The. Federal Bureau of Prisons did not immediately respond
to a request for comment as to whether Warden Quay was
transferred to MDC Brooklyn to maximize his pension and
whether it is considering firing him.

This article originally appeared at www.FreeMartyG.com
Correction: This article stated that employees BOP
employees contribute into their pensions, which they do not.

We regret the error.
—i Share On Facebook w Share On Twitter

Will you fight to defend America
and the Constitution against

g > e State socialism? |

| Enter vaur amail tn untae

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 15 of 42

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Sunday, August 11th,

2019, I provided the foregoing documents, pursuant to the meaning of the

prison-mailbox rule of Houston v. Lack, 487 US 266 (1988), to Ms. J. Wheeler

 

of the FCI Terre Haute CMU unit team, acting in her official capacity as an
agent for The Hon. U.S. Attorney General William Barr, for mailing to the
office of the U.S. attorney general in an envelope bearing sufficient pre-paid
first-class U.S. postage affixed and tracking number 9114 9023 0722 4293 0883

12.
Signed,

K€ C-

Martin S. Gottesfeld, pro se, non-sibi

 

- Page 1 of 1 -
 

_Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 16 of 42

Martin S, Cottesiela
Reg. .No.: 12982-1040"

  

 

   
   

 

 
 

“Federal Correctional, Institution ao ”
P.O. Box 33° ‘ eget
| Terre Haute, “IN 47808 oy
, ~ Sy unirep siares Ne
BA posta senvice. eens
SP a . oo
2 { 12982-1042 33
ae-| William Barr ae
go Hon. U.S. Attorney Gen. me
33} 950 Pennsylvania AVE NW : =
sa) Washington, DC 20530-0001 “3%
a8 2] United States ae
114 $023 0722 4293 0883 12 wt

 

 

 

      

‘Sunday, “August 11th; 2019, Houston v. Lack, 487 US 266 (1988)

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 17 of 42

To: CMU Unit Team

From: Martin S. Gottesfeld (Reg. No.: 12982-104)
Date: Tuesday, August 20th, 2019

Subject: U.S. Postal Service tracking information?

Salutations Unit Team,

May I please get the latest-available tracking information for the
following USPS tracking numbers?

9114 9023 0722 4293 0883 12 #fze del wesc”
apr alzu|
9114 9023 0722 4293 0878 89 co
9114 9023 0722 4293 0878 58 <la delwe/ecl
9114 9023 0722 4293 0871 31, Ayenort 7/80

9114 9023 0722 4293 0883 05 ale] (7 ir tronorn ,
My thanks, ,

   
 
 

Martin S. Gottesfeld

 

~ Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 18 of 42

 
“pris aonb ess htt ngs, poaymenyloye Filed 11/27/19 Page 19 of 4Base 1 of 1

THABQ
PAGE 002
REMEDY-ID

977006-F1

977009-F1

978744-R1

977009-F2

979745-F1

979747-F1

G0002

*ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *

SUBI1/SUBI2

RCV-OFC

15HS/
THA

15HS/
THA

34AM/
NCR

15HS/
THA

16ZS/
THA

ISHS/
THA

SANITIZED FORMAT
RCV-FACL DATE-RCV

COMPLAINTS AGAINST CMU
THA © 05-06-2019

COMPLAINTS AGAINST CMU
THA 05-06-2019

STAFF COMPLAINT
THA 05-21-2019

COMPLAINTS AGAINST CMU
“THA 06-03-2019

STATUS

REJ

REI

REJ

REJ

06-24-2019
15:00:02

STATUS-DATE

05-08-2019

05-08-2019

05-28-2019

06-03-2019

STATES HIS MAIL IS NOT BEING HANDLED REASONABLY

THA 06-03-2019

CONCERNS REGARDING CMU
THA 06-03-2019

MORE PAGES TO FOLLOW .

https://bop.tep.doj .g0v:9049/SENTRY/J1PRGRO.do

ACC

06-04-2019

POLTCY AND PROCEDURE

ACC

06-04-2019

6/24/2019
PR15 Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 20 of Page 1 of 1

THABQ *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 06-24-2019
PAGE 003 OF 003 * SANITIZED FORMAT * 15:00:02
REMEDY-ID SUBJ1/SUBIJ2.  ------~------------- ABSTRACT - --~~--+7=--------------
RCV-OFC RCV-FACL DATE-RCV STATUS STATUS~DATE
977006-F2 15HS/ > COMPLAINTS AGAINST CMU
THA THA 06-04-2019 REJ 06-04-2019
979748-F1 34ZS/ _, CONCERNS WITH CMU STAFF WEARING NAME TAGS
THA THA 06-04-2019 REJ 06-04-2019
980471-F1 15HS/16AS STATES WALL STREET JOURNAL DELIVERY DELAYED
THA THA 06-11-2019 - CLO 06-18-2019
980704-F1 16GS/ REQUESTS TRULINCS CONTACTS BE APPROVED
THA “THA 06-12-2019 ACC 06-12-2019

10 REMEDY SUBMISSION(S) SELECTED
G0Q000 TRANSACTION SUCCESSFULLY COMPLETED

https://bop.tcp.doj.gov:9049/SENTR Y/J1PRGRO.do 6/24/2019
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 21 of 42

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 22 of 42
NG CEM
Ne OAL Se - ~
PART 542 -- ADMINISTRATIVE REMEDY
5 U.S.C. 301; 18 U.S.C. 3621, 3622, 3624, 4001, 4042, 4081, 4082 (Repealed in part as to

offenses committed on or after November 1, 1987), 5006-5024 (Repealed October 12, 1984, as
to offenses committed after that date), 5039; 28 U.S.C. 509, 510.

 

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 23 of 42

SUBPART B -- ADMINISTRATIVE REMEDY PROGRAM

§ 542.10 Purpose and scope.

(a) Purpose. The purpose of the Administrative Remedy Program is to allow an inmate to seek
formal review of an issue relating to any aspect of his/her own confinement. An inmate may not
submit a Request or Appeal on behalf of another inmate.

(b) Scope. This Program applies to all inmates in institutions operated by the Bureau of Prisons,
to inmates designated to contract Community Corrections Centers (CCCs) under Bureau of
Prisons responsibility, and to former inmates for issues that arose during their confinement. This
Program does not apply to inmates confined in other non-federal facilities.

(c) Statutorily-mandated procedures. There are statutorily-mandated procedures in place for tort
claims (28 CFR part 543, subpart C), Inmate Accident Compensation claims (28 CFR part 301),
and Freedom of Information Act or Privacy Act requests (28 CFR part 513, subpart D). If an
inmate raises an issue in a request or appeal that cannot be resolved through the Administrative
Remedy Program, the Bureau will refer the inmate to the appropriate statutorily-mandated
procedures.

[44 FR 62250, Oct. 29, 1979; 58 FR 58246, Oct. 29, 1993; 61 FR 86, 88, Jan. 2, 1996; 67 FR
50804, 50805, Aug. 6, 2002]

[EFFECTIVE DATE NOTE: 67 FR 50804, 50805, Aug. 6, 2002, revised this section, effective
Aug. 6, 2002. ]

§ 542.11 Responsibility.

(a) The Community Corrections Manager (CCM), Warden, Regional Director, and General
Counsel are responsible for the implementation and operation of the Administrative Remedy
Program at the Community Corrections Center (CCC), institution, regional and Central Office
levels, respectively, and shall:

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 24 of 42

(1) Establish procedures for receiving, recording, reviewing, investigating, and responding to
Administrative Remedy Requests (Requests) or Appeals (Appeals) submitted by an inmate;

(2) Acknowledge receipt of a Request or Appeal by returning a receipt to the inmate;
(3) Conduct an investigation into each Request or Appeal,

(4) Respond to and sign all Requests or Appeals filed at their levels. At the regional level,
signatory authority may be delegated to the Deputy Regional Director. At the Central Office level,
signatory authority may be delegated to the National Inmate Appeals Administrator. Signatory
authority extends to staff designated as acting in the capacities specified in this § 542.11, but may
not be further delegated without the written approval of the General Counsel.

(b) Inmates have the responsibility to use this Program in good faith and in an honest and
straightforward manner.

[44 FR 62250, Oct. 29, 1979, as amended at 56 FR 58634, Nov. 20, 1991; 58 FR 58246, Oct. 29,
1993; 61 FR 86, 88, Jan. 2, 1996]

§ 542.12 [Reserved]

§ 542.13 Informal resolution.

(a) Informal Resolution. Except as provided in § 542.13(b), an inmate shall first present an issue
of concern informally to staff, and staff shall attempt to informally resolve the issue before an
inmate submits a Request for Administrative Remedy. Each Warden shall establish procedures to
allow for the informal resolution of inmate complaints.

(b) Exceptions. Inmates in CCCs are not required to attempt informal resolution. An informal
resolution attempt is not required prior to submission to the Regional or Central Office as
provided for in § 542.14(d) of this part. An informal resolution attempt may be waived in

CFR 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 25 of 42

individual cases at the Warden or institution Administrative Remedy Coordinator's discretion
when the inmate demonstrates an acceptable reason for bypassing informal resolution.

[44 FR 62250, Oct. 29, 1979, as amended at 44 FR 76726, Dec. 27, 1979; 58 FR 58246, Oct. 29,
1993; 61 FR 86, 88, Jan. 2, 1996]

§ 542.14 Initial filing.

(a) Submission. The deadline for completion of informal resolution and submission of a formal
written Administrative Remedy Request, on the appropriate form (BP-9), is 20 calendar days
following the date on which the basis for the Request occurred.

(b) Extension. Where the inmate demonstrates a valid reason for delay, an extension in filing time
may be allowed. In general, valid reason for delay means a situation which prevented the inmate
from submitting the request within the established time frame. Valid reasons for delay include the
following: an extended period in-transit during which the inmate was separated from documents
needed to prepare the Request or Appeal; an extended period of time during which the inmate
was physically incapable of preparing a Request or Appeal; an unusually long period taken for
informal resolution attempts; indication by an inmate, verified by staff, that a response to the
inmate's request for copies of dispositions requested under § 542.19 of this part was delayed.

(c) Form.

(1) The inmate shall obtain the appropriate form from CCC staff or institution staff (ordinarily, the
correctional counselor).

(2) The inmate shall place a single complaint or a reasonable number of closely related issues on
the form. If the inmate includes on a single form multiple unrelated issues, the submission shall be
rejected and returned without response, and the inmate shall be advised to use a separate form for
each unrelated issue. For DHO and UDC appeals, each separate incident report number must be
appealed on a separate form.

(3) The inmate shall complete the form with all requested identifying information and shall state
the complaint in the space provided on the form. If more space is needed, the inmate may use up

CFR 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 26 of 42

to one letter-size (8 1/2" by 11") continuation page. The inmate must provide an additional copy
of any continuation page. The inmate must submit one copy of supporting exhibits. Exhibits will
not be returned with the response. Because copies of exhibits must be filed for any appeal (see §
542.15(b)(3)), the inmate is encouraged to retain a copy of all exhibits for his or her personal
records.

(4) The inmate shall date and sign the Request and submit it to the institution staff member
designated to receive such Requests (ordinarily a correctional counselor). CCC inmates may mail
their Requests to the CCM. -

(d) Exceptions to Initial Filing at Institution.

(1) Sensitive Issues. If the inmate reasonably believes the issue is sensitive and the inmate's safety
or well-being would be placed in danger if the Request became known at the institution, the
inmate may submit the Request directly to the appropriate Regional Director. The inmate shall
clearly mark "Sensitive" upon the Request and explain, in writing, the reason for not submitting
the Request at the institution. If the Regional Administrative Remedy Coordinator agrees that the
Request is sensitive, the Request shall be accepted. Otherwise, the Request will not be accepted,
and the inmate shall be advised in writing of that determination, without a return of the Request.
The inmate may pursue the matter by submitting an Administrative Remedy Request locally to the
Warden. The Warden shall allow a reasonable extension of time for such a resubmission.

(2) DHO Appeals. DHO appeals shall be submitted initially to the Regional Director for the
region where the inmate is currently located.

(3) Control Unit Appeals. Appeals related to Executive Panel Reviews of Control Unit placement
shall be submitted directly to the General Counsel.

(4) Controlled Housing Status Appeals. Appeals related to the Regional Director's review of
controlled housing status placement may be filed directly with the General Counsel.

(5) Other requests for formal review of decisions not originating from the Warden. Other than the
exceptions listed above, formal administrative remedy requests regarding initial decisions that did

not originate with the Warden, or his/her staff, may be initially filed with the Bureau office which

made the original decision, and appealed directly to the General Counsel.

[44 FR 62250, Oct. 29, 1979; 58 FR 58246, Oct. 29, 1993; 61 FR 86, 88, Jan. 2, 1996; 75 FR
34625, 34626, June 18, 2010]

CFR 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 27 of 42

[EFFECTIVE DATE NOTE: 75 FR 34625, 34626, June 18, 2010, added paragraph (d)(5),
effective June 18, 2010.]

§ 542.15 Appeals.

(a) Submission. An inmate who is not satisfied with the Warden's response may submit an Appeal
on the appropriate form (BP-10) to the appropriate Regional Director within 20 calendar days of
the date the Warden signed the response. An inmate who is not satisfied with the Regional
Director's response may submit an Appeal on the appropriate form (BP-11) to the General
Counsel within 30 calendar days of the date the Regional Director signed the response. When the
inmate demonstrates a valid reason for delay, these time limits may be extended. Valid reasons for
delay include those situations described in § 542.14(b) of this part. Appeal to the General Counsel
is the final administrative appeal.

(b) Form.

(1) Appeals to the Regional Director shall be submitted on the form designed for regional Appeals
(BP-10) and accompanied by one complete copy or duplicate original of the institution Request
and response. Appeals to the General Counsel shall be submitted on the form designed for Central
Office Appeals (BP-11) and accompanied by one complete copy or duplicate original of the
institution and regional filings and their responses. Appeals shall state specifically the reason for
appeal.

(2) An inmate may not raise in an Appeal issues not raised in the lower level filings. An inmate
may not combine Appeals of separate lower level responses (different case numbers) into a single
Appeal.

(3) An inmate shall complete the appropriate form with all requested identifying information and
shall state the reasons for the Appeal in the space provided on the form. If more space is needed,
the inmate may use up to one letter-size (8 1/2" x 11") continuation page. The inmate shall
provide two additional copies of any continuation page and exhibits with the regional Appeal, and
three additional copies with an Appeal to the Central Office (the inmate is also to provide copies
of exhibits used at the prior level(s) of appeal). The inmate shall date and sign the Appeal and mail
it to the appropriate Regional Director, if a Regional Appeal, or to the National Inmate Appeals
Administrator, Office of General Counsel, if a Central Office Appeal (see 28 CFR part 503 for

CFR 6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 28 of 42

information on locating Bureau addresses).

[44 FR 62250, Oct. 29, 1979; 58 FR 58246, Oct. 29, 1993; 61 FR 86, 89, Jan. 2, 1996; 70 FR
67090, 67091, Nov. 4, 2005, as confirmed at 71 FR 51748, 51749, Aug. 31, 2006]

[EFFECTIVE DATE NOTE: 70 FR 67090, 67091, Nov. 4, 2005, amended paragraph (b){(3),
effective Nov. 4, 2005. ]

CFR 7

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 29 of 42

  

 
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 30 of 42

OPI: OGC/LIT
NUMBER: 1330.18
DATE: January 6, 2014

SUBJECT: Administrative Remedy Program

 

U.S. Department of Justice

Federal Bureau of Prisons

 

Program
Statement

OPI: OGC/LIT

 

 

 

NUMBER: 1330.18

DATE: January 6, 2014
SUBJECT: Administrative Remedy Program
/s/

Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE §542.10

pro;
1
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 31 of 42

a. Purpose. The purpose of the Administrative Remedy Program is to allow an
inmate to seek formal review of an issue relating to any aspect of his/her own
confinement. An inmate may not submit a Request or Appeal on behalf of another
inmate.

Inmates seeking a formal review of issues relating to sexual abuse should use the regulations
promulgated by the Department of Justice under the Prison Rape Elimination Act, 42 U.S.C. §
15606, et seq. These procedures are provided in Section 16 of this Program Statement.

b. Scope. This Program applies to all inmates in institutions operated by the
Bureau of Prisons, to inmates designated to contract Community Corrections
Centers (CCCs) under Bureau of Prisons responsibility, and to former inmates for
issues that arose during their confinement. This Program does not apply to
inmates confined in other non-federal facilities.

The president of a recognized inmate organization may submit a request on behalf of that
organization regarding an issue that specifically affects that organization.

c. Statutorily-mandated Procedures. There are statutorily-mandated procedures
in place for Tort claims (28 CFR 543, subpart C), Inmate Accident Compensation
claims (28 CFR 301), and Freedom of Information Act or Privacy Act requests (28
CFR 513, subpart D). If an inmate raises an issue in a request or appeal that
cannot be resolved through the Administrative Remedy Program, the Bureau will
refer the inmate to the appropriate statutorily-mandated procedures.

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.
2. PROGRAM OBJECTIVES. The expected results of this program are:

A procedure will be available by which inmates will be able to have any issue related to their
incarceration formally reviewed by high-level Bureau officials.

Each request, including appeals, will be responded to within the time frames allowed.
A record of Inmate Administrative Remedy Requests and Appeals will be maintained.
Bureau policies will be more correctly interpreted and applied by staff.

3. DIRECTIVES AFFECTED

a. Directive Rescinded

pro}
2
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 32 of 42

P1330.17 Administrative Remedy Program (8/20/2012)
b. Directives Referenced

— P1320.06 Federal Tort Claims Act (8/1/03)

P4500.08 Trust Fund/Deposit Fund Manual (5/4/12)
P5212.07 Control Unit Programs (2/20/01)

P5214.04 HIV Positive Inmates Who Pose Danger to Other, Procedures for Handling of
(2/4/98)

P5264.08 Inmate Telephone Regulations (1/24/08)

P5270.09 Inmate Discipline Program (7/8/11)

P5324.11 Sexually Abusive Behavior Prevention and Intervention Program (12/31/13)
P5890.13. SENTRY - National On-Line Automated Information System (12/14/99)

28 CFR 301 Inmate Accident Compensation

28 CFR 16.10 Fees (for records requested pursuant to the Freedom of Information Act (FOIA))

c. Rules cited in this Program Statement are contained in 28 CFR 542.10 through 542.19; and 28
CFR Part 115 — Prison Rape Elimination Act National Standards

4. STANDARDS REFERENCED

American Correctional Association 3rd Edition Standards for Adult Correctional Institutions:
3-4236 and 3-4271

American Correctional Association 3rd Edition Standards for Adult Local Detention Facilities:
3-ALDF-3C-22, and 3-ALDF-3E-11 5.

5. RESPONSIBILITY §542.11

a. The Community Corrections Manager (CCM), Warden, Regional Director, and
General Counsel are responsible for the implementation and operation of the
Administrative Remedy Program at the Community Corrections Center (CCC),
institution, regional and Central Office levels, respectively, and shall:

(1) Establish procedures for receiving, recording, reviewing, investigating and
responding to Administrative Remedy Requests (Requests) or Appeals (Appeals)

Pro}
3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 33 of 42

submitted by an inmate;
See Section 13 for further information on remedy processing, including use of SENTRY.

(2) Acknowledge receipt of a Request or Appeal by returning a receipt to the
inmate;

The receipt is generated via SENTRY.
(3) Conduct an investigation into each Request or Appeal;

(4) Respond to and sign all Requests or Appeals filed at their levels. At the
regional level, signatory authority may be delegated to the Deputy Regional
Director. At the Central Office level, signatory authority may be delegated to the
National Inmate Appeals Administrator. Signatory authority extends to staff
designated as acting in the capacities specified in this §542.11, but may not be
further delegated without the written approval of the General Counsel.

§ 542.11 refers to Section 5 of this Program Statement.

For purposes of this Program Statement, the term "institution" includes Community Corrections
Centers (CCCs); the term "Warden" includes Camp Superintendents and Community Corrections
Managers (CCMs) for Requests filed by CCC inmates; and the term "inmate" includes a former
inmate who is entitled to use this program.

(5) The Warden shall appoint one staff member, ordinarily above the department head level, as
the Administrative Remedy Coordinator (Coordinator) and one person to serve as Administrative
Remedy Clerk (Clerk). The Regional Director and the National Inmate Appeals Administrator,
Office of General Counsel, shall be advised of these appointees and any subsequent changes.

To coordinate the regional office program, each Regional Director shall also appoint an
Administrative Remedy Coordinator of at least the Regional Administrator level, ordinarily the
Regional Counsel, and an Administrative Remedy Clerk. The National Inmate Appeals
Administrator, Office of General Counsel, shall be advised of these appointees and any subsequent
changes.

(6) The Administrative Remedy Coordinator shall monitor the program’s operation at the
Coordinator’s location and shall ensure that appropriate staff (e,g., Clerk, unit staff) have the
knowledge needed to operate the procedure. The Coordinator is responsible for signing any
rejection notices and ensuring the accuracy of SENTRY entries; e.g., abstracts, subject codes,
status codes, and dates. The Coordinator also shall serve as the primary point of contact for the
Warden or Regional Director in discussions of Administrative Remedies appealed to higher levels.

pro}
4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 34 of 42

(7) The Administrative Remedy Clerk shall be responsible for all clerical processing of
Administrative Remedies, for accurately maintaining the SENTRY index, and for generating
SENTRY inmate notices.

(8) The Unit Manager is responsible for ensuring that inmate notices (receipts, extension notices,
and receipt disregard notices from institutions, regions and the Central Office) are printed and
delivered daily for inmates in their units and for deleting those notices from SENTRY promptly
after delivery to the inmate. CCMs are responsible for this function for inmates under their
supervision.

b. Inmates have the responsibility to use this Program in good faith and in an
honest and straightforward manner.

6. RESERVED
7. INFORMAL RESOLUTION §542.13

a. Informal Resolution. Except as provided in §542.13(b), an inmate shall first
present an issue of concern informally to staff, and staff shall attempt to
informally resolve the issue before an inmate submits a Request for
Administrative Remedy. Each warden shall establish procedures to allow for the
informal resolution of inmate complaints.

The Warden is responsible for ensuring that effective informal resolution procedures are in place
and that good faith attempts at informal resolution are made in an orderly and timely manner by
both inmates and staff. These procedures may not operate to limit inmate access to formal filing
of a Request.

b. Exceptions. Inmates in CCCs are not required to attempt informal resolution.
An informal resolution attempt is not required prior to submission to the regional
or Central Office as provided for in §542.14(d) of this part. An informal resolution
attempt may be waived in individual cases at the Warden or institution
Administrative Remedy Coordinator’s discretion when the inmate demonstrates
an acceptable reason for bypassing informal resolution.

For example, the Warden may waive informal resolution for Unit Discipline Committee (UDC)
appeals, or when informal resolution is deemed inappropriate due to the issue's sensitivity.

Although not mandatory, inmates may attempt informal resolution of DHO decisions. See the
Program Statement Inmate Discipline Program.

pro}
5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 35 of 42

8. INITIAL FILING §542.14

a. Submission. The deadline for completion of informal resolution and
submission of a formal written Administrative Remedy Request, on the
appropriate form (BP-9), is 20 calendar days following the date on which the
basis for the Request occurred.

In accord with the settlement in Washington v. Reno, and for such period of time as this
settlement remains in effect, the deadline for completing informal resolution and submitting a
formal written Administrative Remedy Request, on the appropriate form (BP-9) (BP-229), for a
disputed telephone charge, credit, or telephone service problem for which the inmate requests
reimbursement to his/her telephone account, is 120 days from the date of the disputed telephone
charge, credit, or telephone service problem.

Administrative Remedy Requests concerning telephone issues that do not involve billing disputes
or requests for refunds for telephone service problems (such as Administrative Remedy Requests
concerning telephone privileges, telephone lists, or telephone access) are governed by the 20-day
filing deadline.

b. Extension. Where the inmate demonstrates a valid reason for delay, an
extension in filing time may be allowed. In general, valid reason for delay means a
situation which prevented the inmate from submitting the request within the
established time frame. Valid reasons for delay include the following: an
extended period in-transit during which the inmate was separated from
documents needed to prepare the Request or Appeal; an extended period of time
during which the inmate was physically incapable of preparing a Request or
Appeal; an unusually long period taken for informal resolution attempts;
indication by an inmate, verified by staff, that a response to the inmate’s request
for copies of dispositions requested under §542.19 of this part was delayed.

Ordinarily, the inmate should submit written verification from staff for any claimed reason for
delay.

If an inmate requests an Administrative Remedy form but has not attempted informal resolution,
staff should counsel the inmate that informal resolution is ordinarily required. If the inmate
nevertheless refuses to present a request informally, staff should provide the form for a formal
Request. Upon receipt of the inmate’s submission, the Coordinator shall accept the Request if, in
the Coordinator's discretion, informal resolution was bypassed for valid reasons, or may reject it if
there are no valid reasons for bypassing informal resolution.

pro}
6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 36 of 42

c. Form

(1) The inmate shall obtain the appropriate form from CCC staff or institution
staff (ordinarily, the correctional counselor).

The following forms are appropriate:

Request for Administrative Remedy, Form BP-9 (BP-229), is appropriate for filing at the
institution.

Regional Administrative Remedy Appeal, Form BP-10 (BP-230), is appropriate for submitting
an appeal to the regional office.

Central Office Administrative Remedy Appeal, Form BP-11 (BP-231), is appropriate for
submitting an appeal to the Central Office.

(2) The inmate shall place a single complaint or a reasonable number of closely
related issues on the form. If the inmate includes on a single form multiple
unrelated issues, the submission shall be rejected and returned without
response, and the inmate shall be advised to use a separate form for each
unrelated issue. For DHO and UDC appeals, each separate incident report
number must be appealed on a separate form.

Placing a single issue or closely related issues on a single form facilitates indexing, and promotes
efficient, timely and comprehensive attention to the issues raised.

(3) The inmate shall complete the form with all requested identifying information
and shall state the complaint in the space provided on the form. If more space is
needed, the inmate may use up to one letter-size (8 1/2" by 11") continuation

page.

The inmate must provide an additional copy of any continuation page. The
inmate must submit one copy of supporting exhibits. Exhibits will not be
returned with the response. Because copies of exhibits must be filed for any
appeal (see § 542.15 (b) (3)), the inmate is encouraged to retain a copy of all
exhibits for his or her personal records.

(4) The inmate shall date and sign the Request and submit it to the institution
staff member designated to receive such Requests (ordinarily a correctional
counselor). CCC inmates may mail their Requests to the CCM.

d. Exceptions to Initial Filing at Institution

pro}
7

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 37 of 42

(1) Sensitive Issues. If the inmate reasonably believes the issue is sensitive and
the inmate’s safety or well-being would be placed in danger if the Request
became known at the institution, the inmate may submit the Request directly to
the appropriate Regional Director. The inmate shall clearly mark “Sensitive”
upon the Request and explain, in writing, the reason for not submitting the
Request at the institution. If the Regional Administrative Remedy Coordinator
agrees that the Request is sensitive, the Request shall be accepted. Otherwise,
the Request will not be accepted, and the inmate shall be advised in writing of
that determination, without a return of the Request. The inmate may pursue the
matter by submitting an Administrative Remedy Request locally to the Warden.
The Warden shall allow a reasonable extension of time for such a resubmission.

(2) DHO Appeals. DHO appeals shall be submitted initially to the Regional
Director for the region where the inmate is currently located.

See the Program Statement Inmate Discipline Program.

(3) Control Unit Appeals. Appeals related to Executive Panel Reviews of Control
Unit placement shall be submitted directly to the General Counsel.

See the Program Statement Control Unit Programs.

(4) Controlled Housing Status Appeals. Appeals related to the Regional
Director’s review of controlled housing status placement may be filed directly
with the General Counsel.

See the Program Statement Procedures for Handling HIV Positive Inmates Who Pose Danger
to Other.

9, APPEALS § 542.15

a. Submission. An inmate who is not satisfied with the Warden’s response may
submit an Appeal on the appropriate form (BP-10) to the appropriate Regional
Director within 20 calendar days of the date the Warden signed the response. An
inmate who is not satisfied with the Regional Director’s response may submit an
Appeal on the appropriate form (BP-11) to the General Counsel within 30 calendar
days of the date the Regional Director signed the response. When the inmate
demonstrates a valid reason for delay, these time limits may be extended. Valid
reasons for delay include those situations described in §542.14(b) of this part.
Appeal to the General Counsel is the final administrative appeal.

pro}
8
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 38 of 42

These deadlines specify the date of the Appeal’s receipt in the regional office or the Central
Office. The deadlines have been made deliberately long to allow sufficient mail time. Inmates
should mail their Appeals promptly after receiving a response to ensure timely receipt. Ordinarily,
the inmate must submit written verification from institution staff for any reason for delay that
cannot be verified through SENTRY.

In many cases, courts require a proper Appeal to the General Counsel before an inmate may
pursue the complaint in court.

b. Form

(1) Appeals to the Regional Director shall be submitted on the form designed for
regional Appeals (BP-10) and accompanied by one complete copy or duplicate
original of the institution Request and response. Appeals to the General Counsel
shall be submitted on the form designed for Central Office Appeals (BP-11) and
accompanied by one complete copy or duplicate original of the institution and
regional filings and their responses. Appeals shall state specifically the reason
for appeal.

(2) An inmate may not raise in an Appeal issues not raised in the lower level
filings. An inmate may not combine Appeals of separate lower level responses
(different case numbers) into a single Appeal.

(3) An inmate shall complete the appropriate form with all requested identifying
information and shall state the reasons for the Appeal in the space provided on
the form. If more space is needed, the inmate may use up to one letter-size (8
4/2" x 11") continuation page. The inmate shall provide two additional copies of
any continuation page and exhibits with the regional Appeal, and three additional
copies with an Appeal to the Central Office (the inmate is also to provide copies
of exhibits used at the prior level(s) of appeal). The inmate shall date and sign
the Appeal and mail it to the appropriate Regional Director, if a Regional Appeal,
or to the National Inmate Appeals Administrator, Office of General Counsel, if a
Central Office Appeal (see 28 CFR part 503 for addresses of the Central Office
and Regional Offices).

c. Processing. The appropriate regional office to process the Appeal is the regional office for the
institution where the inmate is confined at the time of mailing the Appeal, regardless of the
institution that responded to the institution filing.

10. ASSISTANCE §542.16

pro}
9

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 39 of 42

a. An inmate may obtain assistance from another inmate or from institution staff
in preparing a Request or an Appeal. An inmate may also obtain assistance from
outside sources, such as family members or attorneys. However, no person may
submit a Request or Appeal on the inmate's behalf, and obtaining assistance will
not be considered a valid reason for exceeding a time limit for submission unless
the delay was caused by staff.

b. Wardens shall ensure that assistance is available for inmates who are
illiterate, disabled, or who are not functionally literate in English. Such
assistance includes provision of reasonable accommodation in order for an
inmate with a disability to prepare and process a Request or an Appeal.

For example, Wardens must ensure that staff (ordinarily unit staff) provide assistance in the
preparation or submission of an Administrative Remedy or an Appeal upon being contacted by
such inmates that they are experiencing a problem.

11, RESUBMISSION §542.17

a. Rejections. The Coordinator at any level (CCM, institution, region, Central
Office) may reject and return to the inmate without response a Request or an
Appeal that is written by an inmate in a manner that is obscene or abusive, or
does not meet any other requirement of this part.

b. Notice. When a submission is rejected, the inmate shall be provided a written
notice, signed by the Administrative Remedy Coordinator, explaining the reason
for rejection. If the defect on which the rejection is based is correctable, the
notice shall inform the inmate of a reasonable time extension within which to
correct the defect and resubmit the Request or Appeal.

(1) Sensitive Submissions. Submissions for inmate claims which are too sensitive to be made
known at the institution are not to be returned to the inmate. Only a rejection notice will be
provided to the inmate. However, other rejected submissions ordinarily will be returned to the
inmate with the rejection notice.

(2) Defects. Defects such as failure to sign a submission, failure to submit the required copies of
a Request, Appeal, or attachments, or failure to enclose the required single copy of lower level
submissions are examples of correctable defects.

Ordinarily, five calendar days from the date of the notice to the inmate is reasonable for
resubmission at the institution level; at least 10 calendar days at the CCM or regional offices; and

pro}
10
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 40 of 42

15 calendar days at the Central Office.

(3) Criteria for Rejection. When deciding whether to reject a submission, Coordinators,
especially at the institution level, should be flexible, keeping in mind that major purposes of this
Program are to solve problems and be responsive to issues inmates raise. Thus, for example,
consideration should be given to accepting a Request or Appeal that raises a sensitive or
problematic issue, such as medical treatment, sentence computation, or staff misconduct, even
though that submission may be somewhat untimely.

c. Appeal of Rejections. When a Request or Appeal is rejected and the inmate is
not given an opportunity to correct the defect and resubmit, the inmate may
appeal the rejection, including a rejection on the basis of an exception as
described in §542.14 (d), to the next appeal level. The Coordinator at that level
may affirm the rejection, may direct that the submission be accepted at the lower
level (either upon the inmate’s resubmission or direct return to that lower level),
or may accept the submission for filing. The inmate shall be informed of the
decision by delivery of either a receipt or rejection notice.

12. RESPONSE TIME §542.18

If accepted, a Request or Appeal is considered filed on the date it is logged into
the Administrative Remedy Index as received. Once filed, response shall be
made by the Warden or CCM within 20 calendar days; by the Regional Director
within 30 calendar days; and by the General Counsel within 40 calendar days. If
the Request is determined to be of an emergency nature which threatens the
inmate’s immediate health or welfare, the Warden shall respond not later than the
third calendar day after filing. If the time period for response to a Request or
Appeal is insufficient to make an appropriate decision, the time for response may
be extended once by 20 days at the institution level, 30 days at the regional level,
or 20 days at the Central Office level. Staff shall inform the inmate of this
extension in writing. Staff shall respond in writing to all filed Requests or
Appeals. If the inmate does not receive a response within the time allotted for
reply, including extension, the inmate may consider the absence of a response to
be a denial at that level.

The date a Request or an Appeal is received in the Administrative Remedy index is entered into
SENTRY as the "Date Rev", and should be the date it is first received and date-stamped in the
Administrative Remedy Clerk’s office. Notice of extension ordinarily is made via SENTRY
notice.

pro}
11

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 41 of 42

13. REMEDY PROCESSING

a. Receipt. Upon receiving a Request or Appeal, the Administrative Remedy Clerk shall stamp
the form with the date received, log it into the SENTRY index as received on that date, and write
the "Remedy ID" as assigned by SENTRY on the form. Once a submission is entered into the
system, any subsequent submissions or appeals of that case shall be entered into SENTRY using
the same Case Number. The "Case Number" is the purely numerical part of the "Remedy [D"
which precedes the hyphen and "Submission ID."

All submissions received by the Clerk, whether accepted or rejected, shall be entered into
SENTRY in accordance with the SENTRY Administrative Remedy Technical Reference Manual.

Sensitive issues, when the inmate claims that his or her safety or well-being would be placed in
danger if it became known at the institution that the inmate was pursuing the issue, should be
withheld from logging in until answered and/or should be logged into SENTRY with sufficient
vagueness as to subject code and abstract to accommodate the inmate’s concerns.

A Request should be submitted and logged in at the institution where the inmate is housed at the
time the inmate gives the Request to the counselor or other appropriate staff member. If the
event(s) occurred at a previous institution, staff at that previous institution shall provide, promptly
upon request, any investigation or other assistance needed by the institution answering the
Request. If an inmate is transferred after giving the Request to a staff member, but before that
Request is logged in or answered, the institution where the Request was first given to a staff
member remains responsible for logging and responding to that Request.

b. Investigation and Response Preparation. The Clerk or Coordinator shall assign each filed
Request or Appeal for investigation and response preparation. Matters in which specific staff
involvement is alleged may not be investigated by either staff alleged to be involved or by staff
under their supervision. Allegations of physical abuse by staff shall be referred to the Office of
Internal Affairs (OIA) in accordance with procedures established for such referrals. Where
appropriate; e.g., when OIA or another agency is assuming primary responsibility for investigating
the allegations, the response to the Request or Appeal may be an interim response and need not be
delayed pending the outcome of the other investigation.

Requests or Appeals shall be investigated thoroughly, and all relevant information developed in
the investigation shall ordinarily be supported by written documents or notes of the investigator’s
findings. Notes should be sufficiently detailed to show the name, title, and location of the
information provided, the date the information was provided, and a full description of the
information provided. Such documents and notes shall be retained with the case file copy. When
deemed necessary in the investigator’s discretion, the investigator may request a written statement
from another staff member regarding matters raised in the Request or Appeal. Requested staff

pro}
12
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-6 Filed 11/27/19 Page 42 of 42

shall provide such statements promptly. For a disciplinary Appeal, a complete copy of the
appealed disciplinary actions record shall be maintained with the Appeal file copy.

c. Responses. Responses ordinarily shall be on the form designed for that purpose, and shall
state the decision reached and the reasons for the decision. The first sentence or two of a
response shall be a brief abstract of the inmate’s Request or Appeal, from which the SENTRY
abstract should be drawn. This abstract should be complete, but as brief as possible. The
remainder of the response should answer completely the Request or Appeal, be accurate and
factual, and contain no extraneous information. The response should be written to be released to
any inmate and the general public under the Freedom of Information Act (FOIA) and the Privacy
Act. Inmate names shall not be used in responses, and staff and other names may not be used
unless absolutely essential.

Program Statements, Operations Memoranda, regulations, and statutes shall be referred to in
responses whenever applicable, including section numbers on which the response relies.

d. Response Time Limits. Responses shall be made as required in Section 12 of this Program
Statement.

e. Index Completion. When a response is completed, the Clerk shall update SENTRY in
accordance with the SENTRY Administrative Remedy Manual and the instructions in Attachment
A. Particular attention should be paid to updating the status date, code, and reason, and to
making any changes to the subject code and abstract indicated by the Coordinator or by the
response drafter. The abstract shall be taken from the response’s first paragraph. Abbreviations
may be liberally used, as long as they are easily understood, to allow as complete a description of
the issue in the 50 characters allotted. For consistency, the Administrative Remedy Coordinator
shall approve the closing entry, including the subject codes, status code and reason, and abstract,
before the closing entry is made by the Clerk.

f. Response Distribution. For an institution response, one copy of the complete Request and
response shall be maintained in the Warden’s Administrative Remedy File together with all
supporting material. Three copies shall be returned to the inmate. An inmate who subsequently
appeals to the regional or Central Office shall submit one copy with each appeal.

One copy of a Regional Appeal and response shall be retained at the regional office. One copy
shall be sent to the Warden at the original filing location. The remaining two copies shall be
returned to the inmate; one to submit in case of subsequent appeal to the Central Office, and one
to retain.

One copy of a Central Office Appeal and response will be returned to the inmate. One copy will
be retained in the Central Office Administrative Remedy File, one copy will be forwarded to the

pro}
13

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
